IN THE
TENTH COURT OF APPEALS










 

No. 10-11-00279-CR
No. 10-11-00280-CR
No. 10-11-00281-CR
No. 10-11-00282-CR
 
Russell Wade Eason,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 

From the 54th District
Court
McLennan County, Texas
Trial Court Nos. 2011-411-C2,
2011-412-C2, 
2011-413-C2, and 2011-443-C2
 

MEMORANDUM  Opinion

 
            Russell Wade Eason appeals a
conviction for unlawful possession of a firearm by a felon, two convictions for
burglary of a habitation, and a conviction for theft over $20,000 but less than
$100,000.  By letter dated July 27, 2011, the Clerk of this Court notified
Eason that his appeals were subject to dismissal because the trial court’s
certificate of right of appeal that Eason signed in each underlying criminal
case indicated that the underlying criminal cases were plea bargain cases and
that Eason had no right to appeal and waived his right to appeal.  See Tex. R. App. P. 25.2(d).  The Clerk
also warned Eason that the appeals would be dismissed unless, within 21 days of
the date of the letter, a response was filed showing grounds for continuing the
appeals.  See Tex. R. App. P.
44.3.  We received a response from Eason; however, it does not provide grounds
for continuing the appeal.  
Accordingly, these appeals are
dismissed.
 
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Davis, and
            Justice
Scoggins
Appeals
dismissed
Opinion
delivered and filed August 10, 2011
Do
not publish 
[CR25]